Citation Nr: 1737647	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-18 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for wart, middle finger, left hand.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.

The Board remanded the claim for additional development in July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's skin disability symptoms have not included exfoliation, exudation or itching involving an exposed surface or extensive area.

2.  From August 30, 2002, the Veteran's skin disability has not affected at least 5 percent of exposed areas of his entire body and has not involved treatment such as corticosteroids or other immunosuppressive drugs, considered to be systemic of therapy.


CONCLUSION OF LAW

The criteria are not met for a compensable initial rating for the skin disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2002, 2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's skin disorder claim was granted in a December 2011 rating decision and he was awarded a noncompensable rating from October 16, 1998.  The Veteran's service-connected condition, wart on the middle finger of the left hand, is rated by analogy under DC 7806 (dermatitis or eczema).

The Board notes that the VA Rating Schedule that addresses the skin disorder was amended, effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Where the law or regulation changes after a claim has been filed or reopened but before the administrative process has been concluded, VA must decide which version is applicable unless Congress provided otherwise.  However, the effective date of a liberalizing law or VA issue may be no earlier than the date of the law or VA issue.  38 U.S.C.A. § 5110.

Accordingly, for the time period prior to August 30, 2002, pre-August 2002 regulations apply.  For the time period on and after August 30, 2002, the pre-August 2002 or post-August 2002 regulations may apply, whichever is more beneficial to the Veteran.  See, e.g., Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003) (("[C]ongressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result.") (citations omitted)).

Analysis

Pre-August 30, 2002 Criteria

Under the old regulations, DC 7806 provides for a 10 percent rating if there is exfoliation, exudation, or itching, if involving an exposed surface or an extensive area.  A 30 percent rating is warranted if there is exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating is warranted if there is ulceration, or extensive exfoliation or crusting, and systemic or nervous manifestations, or where the disorder is exceptionally repugnant.

The Veteran's initial claim was filed in October 1998.  He wrote "middle finger on left hand" without more description.  While there is medical evidence from 1998 showing the Veteran sought treatment for several conditions, none of this evidence addressed his skin disorder.  Similarly, there is evidence from 2002 and 2003; however, this medical evidence does not discuss his wart of the left middle finger.  The first evidence in the record showing the Veteran sought treatment for his skin disorder following service was in January 2010.  The Veteran was then afforded a November 2011 VA examination in which the examiner diagnosed him with verruca and a 1976 date of diagnosis.  The examiner noted the Veteran noticed the wart prior to entering service.  He indicated it was small, was removed during active duty, but came back and was larger.  He indicated the Veteran had not been treated with oral or topical medications in the previous year for his skin condition and that the wart was approximately 1 cm by 1 cm in size.

A VA treatment record from June 2012 similarly indicated the Veteran reported the wart was small upon entering service, that he did something to it and then after his first treatment, it grew.  The record noted the Veteran had no other treatment for it over the last 35 years and at that point it was approximately 13 millimeters by 7 millimeters.  As discussed further below, the Veteran had the wart removed in August 2012.  He underwent a shave excision and cryosurgery with electrodesiccation.

At the March 2016 Board hearing, the Veteran indicated that prior to his surgery in August 2012, he had a little pain when moving his finger.  He further noted the wart site was near a bone and thus, affected his movement.  He stated the procedure caused a deep cut in his finger so the wart would not recur.  He indicated it never recurred but did itch thereafter and continues to itch and that he was given medication in case it comes back.

The Board finds that the preponderance of the evidence supports no compensable rating is warranted prior to August 30, 2002.  The evidence shows the Veteran had a wart present since service; however, he did not seek treatment for such until January 2010.  Further, no evidence supports that his symptoms more nearly approximate a compensable rating under the prior DC 7806.  The evidence does not approximate exfoliation, exudation, or itching, involving an exposed surface or an extensive area.  To the extent the Veteran's wart itched, the wart area affected was approximately 1 cm by 1 cm.

Post-August 30, 2002 Criteria

Effective August 30, 2002, DC 7806 was revised.  The revised criteria show that a noncompensable rating is appropriate where there less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

Pertinent evidence of record includes VA treatment records which show the Veteran received treatment for his skin disorder in January 2010.  A January 2010 VA treatment record indicated the Veteran had a 1 cm in diameter by 3-4 millimeter high wartlike lesion on the ulnar side on the middle finger of the left hand.  A March 2010 record indicated the left hand wart persists.  A January 2011 VA treatment record showed the Veteran was prescribed triamcinolone acetonide, 0.025percent cream for his skin disorder, which may be considered a topical corticosteroid treatment.

As noted, the Veteran was afforded a November 2011 VA examination, in which the examiner diagnosed him with verruca, with a 1976 date of diagnosis.  The examiner noted the Veteran noticed the wart before entering service.  He indicated it was small, was removed during active duty, but came back and was larger.  He indicated the Veteran had not been treated with oral or topical medications in the previous year for his skin condition and the wart was approximately 1 cm by 1 cm in size.

Thereafter, in August 2012, the Veteran underwent a shave excision of his wart with cryosurgery and electrodessication.  A November 2012 record indicated the site had completely healed, although the Veteran had some post-inflammatory hypopigmentation at the site and a small verrucous macule in the central portion of the treated area.  The Veteran continued to receive treatment with triamcinolone acetonide, 0.025percent cream thereafter, including in March 2016.

As noted, during the March 2016 hearing, the Veteran indicated he has a scar on the site where his wart was removed.  He stated that prior to his surgery, he had a little pain when moving his finger and the procedure prevented the wart to recur.  He stated he received cream to help with the constant itching.  He indicated before the procedure to remove the wart, he experienced pain when moving his finger.  He indicated the wart never recurred but did itch thereafter, and continues to itch which requires use of medication.

Thereafter, increased rating claim for the skin disability came before the Board in July 2016.  The Board remanded the claim to determine the current severity of the skin disorder, including a discussion of the Veteran's ongoing use of the topical cream triamcionolone acetonide 0.025 percent.  The Board notes the disposition of increased rating claims for skin disabilities under DC 7806 was recently before the United States Court of Appeals for Veterans Claims (Court) in Johnson v. McDonald, 27 Vet. App. 497 (2016).  A decision of the United States Court of Appeals for Veterans Claims (Court) was appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit has since issued a decision discussed further below.  See Johnson v. Shulkin, No. 16-2144, 2017 WL 2989492 (Fed. Cir. July 14, 2017).

The Veteran was afforded a November 2016 VA examination in which he reported itching at the post-operative site of his scar on a regular basis.  He noted the site does not affect his daily functioning and he occasionally uses Cantharone if the itching becomes bothersome.  The examiner indicated the Veteran was treated with topical medication in the past 12 months for 6 weeks or more, but not constantly.  He reported the infected skin area is less than 5 percent of the Veteran's total body area, including 1 cm by 1 cm of hypopigmentation and 0.5 cm by 0.5 cm area of residual verruca.

The examiner further stated that during the Veteran's time in service, cryosurgery was trialed, but only provided superficial reduction in the size of the site.  He noted the lesion continued to increase in size, causing pain and itching and reducing use of the left hand.  He indicated the required surgical removal in 2012 improved the Veteran's symptoms without recurrence.  He noted there is recurrent itching at the surgical site but denied pain or other disability as a result of the condition.  He stated the Veteran has been using cream on the area since 2010 and saw no real impaired movement on the use of the finger itself from the wart, although the Veteran may have had some pain during the wart removal process.

Based on the foregoing, the Board finds that the skin disorder does not warrant a compensable rating from August 30, 2002, the effective date of the change in the rating criteria for DC 7806.  In this regard, there is no evidence of treatment for the skin disorder until January 2010 and the medical evidence, including two VA examinations, do not support that at least 5 percent of the Veteran's entire body or exposed areas were affected.  Further, there is no intermittent systemic therapy involving use of the prescribed topical corticosteroids.  

The evidence supports the Veteran's wart grew over the years until the August 2012 removal with cryosurgery.  This procedure essentially removed the wart with no recurrence, except some minor itching for which topical cream was prescribed.  The evidence, including the November 2016 VA examination report, supports that less than 5 percent of the Veteran's entire body or exposed area was affected by the skin disorder.  In this regard, the examiner noted 1 cm by 1 cm of hypopigmentation and 0.5 cm by 0.5 cm area of residual verruca.  The examiner confirmed improvement in the Veteran's symptoms following the August 2012 removal procedure without recurrence, except for itching at the surgical site and some probable pain on movement during the removal process.

With regard to the topical corticosteroid prescribed to the Veteran, there is evidence he used triamcinolone acetonide, 0.025percent and Cantharone during the appeal period.  The Board notes the language of DC 7806 was at issue recently before the Court and Federal Circuit in Johnson.  At issue on appeal was whether the criteria for a 60 percent rating under DC 7806, which requires "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs," is inclusive of topical corticosteroids, such as those prescribed to the Veteran.

The Court determined "systemic therapy such as corticosteroids" as unambiguously encompassing any topical application of corticosteroids for treating a skin condition, in addition to a therapy that impacts a patient's entire body system, such as when a drug is administered orally or parenterally.  The Court found that the "topical therapy" identified in the noncompensable rating criteria under DC 7806 necessarily referred to "non-corticosteroid" topical treatment.  In reversing the Court's decision, the Federal Circuit found the Court erred when it read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of "systemic therapy."  The Federal Circuit noted that DC 7806 draws a clear distinction between "systemic therapy" and "topical therapy" as the operative terms of the diagnostic code.  It explained that "systemic therapy" means treatment pertaining to or affecting the body as a whole, whereas topical therapy means treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.  The Federal Circuit indicated a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, however, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  See Johnson v. Shulkin, No. 16-2144, 2017 WL 2989492 (Fed. Cir. July 14, 2017).

In light of this decision, the Board finds that while the Veteran was prescribed a topical corticosteroid for treatment of his skin disorder, there is no evidence that his treatment resulted in "systemic therapy" to support a compensable rating.  Moreover, the use of the topical corticosteroid prescribed to the Veteran was applied to less than 5 percent of his entire body and more closely approximates "topical therapy."  The corticosteroid used pertains to a certain area of the Veteran's skin and affects only the area to which it is applied.  Such treatment has not been administered on a large enough scale that it affected the Veteran's body as a whole.

The Board acknowledges the Veteran's symptoms, including pain and itching, prior to and following his August 2012 wart removal procedure.  However, the evidence supports that his symptoms were not such to warrant a compensable rating under DC 7806.  In this regard, the revised criteria of DC 7806 support that a 10 percent rating will be assigned where at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  Such was not shown by the evidence, including the November 2016 VA examination in which the examiner indicated the infected skin area is less than 5 percent of the Veteran's total body area, including 1 cm by 1 cm of hypopigmentation and 0.5 by 0.5 area of residual verruca.  Further, the Veteran's use of the topical corticosteroid was not such to be considered intermittent systemic therapy, but more closely resembles topical therapy to a small area of his skin.

Thus, the Veteran's area affected by his skin disorder is less than 5 percent of his total body.  Further, while he was prescribed topical corticosteroids, including triamcinolone acetonide 0.025percent and Cantharone, his use of these creams does not constitute intermittent systemic therapy but more closely approximates topical therapy.

In sum, a compensable initial rating is not warranted for the service-connected skin disorder under either rating criteria for the pertinent time periods.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and a higher initial rating is not warranted.


ORDER

An initial compensable rating for wart, middle finger, left hand, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


